DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 7 of U.S. Patent No. 10,894,865. Although the claims at issue are not identical, they are not patentably distinct from each other.
Patented claim 2 recites a method of making a prepolymerized resin comprising subjecting a composition comprising butadiene (for claim 1), bis(vinylphenyl)ethane (for claim 1), and vinyl-containing polyphenylene ether (for claim 2) to a pre-reaction in the presence of an inhibitor. Note that the patented claim defines the polybutadiene as being characterized by the same vinyl content, number average molecular weight, and conversion as recited in the instant claims (for claim 1). Said pre-reaction results in partial cross-linking, leaving residual vinyl groups (for claim 1).
The patented claim does not recite an invention which is a composition as in the instant claims.
Note that the process steps recited in the patented claim are identical to those used to define the composition of the instant claims 1 and 2, which are written in product-by-process format. The inventions of claims 1 and 2 therefore are not patentably distinct from the patented claim, as an ordinary artisan practicing the invention of the patented claim would by necessity produce the composition of the instant claims.
Additionally, patented claim 7 recites a resin composition comprising a prepolymerized resin and an additive chosen from a list of specified compounds. Note that the prepolymerized resin in the patented claim is identical to the prepolymerized resin in the instant claim 1.
It is clear that all the elements of the instant claim 1 are found in patented claim 7.  The difference between the instant claim and the patented claim lies in the fact that the patented claim includes many more elements and is thus much more specific.  Thus the invention of claim 7 of the patent is in effect a “species” of the “generic” invention of the instant claim.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claim 1 is anticipated by claim 7 of the patent, it is not patentably distinct from claim 7 of the patent. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Huizen et al, US2016/0333122, in view of Ono et al, US4588782, and Pritchett et al, US3392202.
Huizen discloses a process of preparing a coupled polymer, wherein said process comprises the steps of 1) anionic polymerization of 1, 3-butadiene to form a living polybutadiene a number average molecular weight of 2500 or more, overlapping the claimed range (for claim 1); and 2) reacting said living polybutadiene, corresponding to the claimed polybutadiene (for claim 1), with a α, β-bis(vinylphenyl)alkane coupling agent such as bis(vinylphenylethane) (for claim 1) to form a coupled polymer (abstract, ¶0006-0010,0016, 0025). The product of the second step of the prior art process is the reaction product of polybutadiene and bis(vinylphenylethane) and therefore corresponds to the claimed prepolymerized resin (for claim 1). The prior art coupling step is performed to a conversion of at least 80% (¶0028), overlapping the claimed range (for claim 1). Further note that Huizen teaches that the coupled polymer can be hydrogenated to remove unsaturation (¶0034); an ordinary artisan will therefore recognize that the coupled polymer prepared by step (2) of the prior art process contains residual unsaturation (for claim 1).
Regarding the molecular weight of the prepolymerized resin: Huizen teaches that the prior art coupled polymer comprises a minimum of 4 arms (¶0028). Based on the prior art recitation that the Mn of the polybutadiene is 2500 or more, an ordinary artisan will recognize that the prior art coupled polymer will have a Mn of at least 10,000, overlapping the claimed range (for claim 3).
Huizen is silent regarding the use of a polybutadiene having a 1,2-vinyl content of 85% or above and the inclusion of an inhibitor.
Ono discloses the production of butadiene (co)polymers having a high percentage of 1, 2-vinyl content in the polybutadiene portion (abstract). As taught by Ono, it was known that compositions comprising polybutadiene having a 1, 2-vinyl content of at least 70%, overlapping the claimed range (for claim 1), are characterized by excellent mechanical strength (Column 5, lines 27-39).
Pritchett discloses that it was known in the art to use benzoquinone, corresponding to the claimed inhibitor (see specification ¶0020), to terminate polymerization of anionically polymerized polybutadiene (Column 2, lines 5-17 and 57-58; Column 4, line 70 to Column 5, line 15).
As taught by Ono, it was known in the art that polybutadiene having a 1, 2-vinyl content of 70% or more is characterized by improved mechanical properties. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the process of Huizen by preparing a polybutadiene having a 1,2-vinyl content of at least 70% in order to obtain a final composition having the improved properties taught by the prior art. Additionally, Huizen teaches the addition of a polymerization terminating agent to the process (0030). Barring a showing of evidence demonstrating unexpected results, it would have been obvious to modify the prior art process by using the known terminating agent benzoquinone to stop the polymerization reaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765